        Case 5:20-cv-02128-JWH-SHK Document 22-1 Filed 12/07/20 Page 1 of 1 Page ID #:111




From:                                 Vondle, David
Sent:                                 Friday, October 16, 2020 12:14 PM
To:                                   info@LionsDentalSupply.com
Subject:                              Attention Jeff | Follow-up from today's call re 3M v. American Dental Equipment/Lion's
                                      Dental Supply
Attachments:                          2020-10-09 [1] COMPLAINT of 3M.pdf


Jeff,

Thank you for speaking with me yesterday. As I mentioned on the call, my name is David Vondle and I am a partner at
Akin Gump Strauss Hauer & Feld LLP. As discussed, we filed a lawsuit against American Dental Equipment/Lion’s Dental
Supply last Friday (October 9), on behalf of our client 3M Company. In the complaint, 3M asserted that you have sold or
offered for sale counterfeit 3M-branded respirator products. In addition, 3M alleged these products infringe and dilute
3M’s trademarks, constitute false advertising that suggest a false endorsement, association, and designation of origin, as
well as acts of unfair competition under state and federal law and passing off under California common law. A courtesy
copy of the complaint filed by 3M, without the exhibits and other supporting documents, is attached.

During our call, we discuss whether you are amenable to resolving this matter quickly, and, if not, 3M would consider
serving the complaint and seeking temporary relief from the Court. You indicated that you had stopped selling or
offering for sale any counterfeit 3M N95 respirator products, and that you are interested in quickly resolving this
matter. Accordingly, we will begin preparing a draft Consent Order that we will send to you for your review, so that we
can amicably resolve this matter in short order.

In the meantime, if you have any questions or would like to discuss anything related to 3M’s complaint or this matter,
please do not hesitate to contact me.

With warmest regards,

David


David C. Vondle
AKIN GUMP STRAUSS HAUER & FELD                    LLP

2001 K Street N.W. | Washington, DC 20006 | USA | Direct: +1 202.887.4184   | Internal: 24184
Fax: +1 202.887.4288 | dvondle@akingump.com | akingump.com | Bio
Pronouns: he/him/his (What's this?)




                                                                                                              Exhibit A
                                                                                                              Page 5
